Citation Nr: 1042423	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed heart condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO rating decision.  

The Board remanded the case in May 2009 for additional 
development of the record.  

The issue of a total disability rating based upon 
individual unemployability (TDIU) has been raised in a 
July 2009 statement made by the Veteran, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  During service, the Veteran is shown to have exhibited 
elevated blood pressure readings that as likely as not were the 
initial manifestations of the claimed hypertensive vascular 
disease.  

3.  The currently demonstrated congestive heart failure with 
cardiomyopathy and atrial fibrillation is shown to be due to the 
pathological advancement of the Veteran's hypertension over the 
years since service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a congestive heart with cardiomyopathy 
and atrial fibrillation is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting service connection for a heart 
condition, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran is not shown to have served in the Republic of 
Vietnam.  His DD Form 214 notes that his foreign service in 
USARPAC, and his service treatment records reflect that he was 
treated in Hawaii.  

Moreover, the Veteran himself does not assert that his heart 
condition was caused by herbicide exposure during service.  

The Veteran's representative only recently (in the July 2010 
informal hearing presentation) alleged that the Veteran served in 
the Republic of Vietnam.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of this theory of 
entitlement is not required.  


III.  Analysis

The Veteran asserts that his current heart condition began during 
his period of active service.

The service treatment records show that the Veteran was seen with 
complaints of pain around his heart in May 1965.  The pain was 
noted to be sharp and located at the apex of the heart.  It 
lasted about 30 seconds and was associated with dizziness.  The 
blood pressure reading at that time was 146/82.  The heart was 
noted to be normal in size.  The diagnosis was that of "anxiety 
- denies nerves."   

In April 1967, in connection with a separation examination, the 
Veteran was evaluated after a chest x-ray study noted that his 
heart size appeared to be "somewhat enlarged.    

A repeat x-ray study performed later in April 1967 noted that the 
Veteran's cardiothoracic ratio was at the upper limits of normal.  
It was noted that there might be some minimal left ventricular 
prominence.  Hilar shadows and pulmonary vascularity appeared 
normal.  The examiner found that, in absence of clinical heart 
disease, the Veteran probably had a large heart which was 
sometimes seen in athletic, well conditioned males.  

The Veteran's blood pressure at the time of the separation 
examination was noted to be 138/88.  He denied ever having or 
having had high or low blood pressure.  

The Veteran filed an initial claim of service connection for 
hypertension and enlargement of his heart in February 1974.  He 
reported that an enlargement of the heart began in May 1967 and 
that hypertension began in September 1969.  He reported having no 
treatment during service, but being treated for hypertension by 
Dr. R in September 1969 and Dr. L in 1970 and 1971.  

The Veteran was afforded a VA examination in April 1974.  The 
examiner diagnosed the Veteran with hypertensive vascular disease 
and hypertensive cardiovascular disease with left ventricular 
hypertrophy, not found.  

The Veteran reported being found to have high blood pressure in 
service.  He was currently taking hydro-diuril five times a week 
for hypertension.  

In January 1999, the Veteran reported to Dr. B that he had a 
thirty year history of high blood pressure that was not well 
controlled.   In March 2000, the Veteran reported to Dr. H. that 
he had a 30 year history of hypertension.  

In February 2002, the Veteran reported to a VA physician that, 30 
years ago after leaving the army, he had been told that he had a 
"big" heart but had not had problems until March 2000 when he 
was found to have asymptomatic atrial fibrillation.

In January 2004, the Veteran was afforded a VA examination.  The 
examiner diagnosed the Veteran with hypertension, atherosclerotic 
heart disease with coronary artery disease and atrial 
fibrillation, congestive heart failure and chronic renal 
insufficiency secondary to his hypertension.  

The VA examiner noted that there was no medical documentation 
that the Veteran was diagnosed or treated for hypertension in 
service and that the VA examination conducted in 1974 noted a 
history of elevated blood pressure in service.  The Veteran was 
found to have atrial fibrillation and congestive heart failure in 
2000.  An echo noted left ventricular hypertrophy (enlargement) 
with mild mitral and tricuspid regurgitation.  

After reviewing the claims file and examining the Veteran, the VA 
examiner provided an opinion that, since it could not be 
documented that the Veteran had hypertension at the time that he 
had the slightly enlarged heart, it could not be stated that his 
heart disease dated from his period of service without resorting 
to unfounded speculation.

In December 2005, the Veteran was afforded another VA examination 
and reported to the examiner that he was diagnosed by Dr. L with 
hypertension one year after release from service.  The Veteran 
reported taking medication at that time.  

After reviewing the claims file and examining the Veteran, the 
examiner diagnosed congestive heart failure, atrial fibrillation, 
hypertension, hyperlipidemia and renal insufficiency.  

The examiner opined that it was likely as not that the Veteran's 
disability was first manifested during his military service or 
within one year of his separation from service.  

The VA examiner added that, although no diagnosis of hypertension 
was made during his military service, elevated blood pressure 
readings (146/82 in May 1965 and 138/88 in April 1967) were noted 
and documented.  

The VA examiner also noted that the Veteran reported seeking 
medical attention and starting on medication within one year of 
separation from service.  The examiner noted that there was no 
available documentation regarding treatment from Dr. L for 
review.

The Veteran submitted a prescription dated in April 1971 to show 
that he was treated by Dr. L at that time following service.  

In October 2008, the Veteran was afforded another VA examination.  
After reviewing the claims file and examining the Veteran, the 
examiner diagnosed chronic congestive heart failure with 
cardiomyopathy and atrial fibrillation.  

The VA examiner found there to be only one elevated blood 
pressure reading recorded during the Veteran's military service 
which met the criteria for hypertension (146/82).  The examiner 
added that the Veteran was not diagnosed in service and reported 
being first treated for hypertension in 1969.   

The examiner opined that, if there were records, a more specific 
date might determine that his hypertension actually began sooner 
(or perhaps even later).  The next available records available in 
the claims file are from 1996 forward which show poorly 
controlled hypertension.  

The VA examiner opined that there was insufficient evidence to 
suggest that the Veteran's current disability was first 
manifested during his active military service or within one year 
thereof or was in anyway related to military service.  The 
examiner opined that he likely developed essential hypertension 
in 1969 and that his cardiac condition likely developed after 
chronic poor control of his hypertension with manifestations 
beginning perhaps in the 1990's.  

The poorly controlled hypertension likely caused cardiac wall 
thickening first, later developed cardiomyopathy as an eventual 
consequence.  The atrial fibrillation likely followed the 
development of atrial enlargement.  The congestive heart failure 
was likely the final consequence of these accumulative effects on 
his heart and its inability to pump the blood efficiently 
throughout the body.  

After a careful review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the current 
congestive heart failure with cardiomyopathy and atrial 
fibrillation is due to hypertensive vascular disease that as 
likely as not had its clinical onset during his period of active 
service.

While the most recent VA medical opinion dated the likely 
development of the Veteran's essential hypertension to sometime 
in 1969, the examiner also identified an elevated blood pressure 
reading during service as being consistent with hypertension.  

This finding and the borderline reading recorded in connection 
with the separation examination, in the Board's opinion, tend to 
provide some support for the earlier opinion linking the onset of 
the claimed hypertension to these manifestations exhibited the 
service.  In addition, there is a clear opinion causally relating 
the current heart disease to the Veteran's longstanding 
hypertensive vascular disease.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for congestive heart failure with 
cardiomyopathy and atrial fibrillation is warranted.  


ORDER

Service connection for congestive heart with cardiomyopathy and 
atrial fibrillation is granted.


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


